IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,339




EX PARTE CHAD ANTHONY ISENBERGER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 50,846 IN THE 412TH DISTRICT COURT
FROM BRAZORIA COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to forty years’ imprisonment.  The First Court of Appeals affirmed
his conviction.  Isenberger v. State, No. 01-07-00417-CR (Tex. App. Houston [1st Dist.] delivered
December 11, 2008).   
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise Applicant
of his right to petition for discretionary review pro se.  Appellate counsel filed an affidavit with the
trial court.  Based on that affidavit, the trial court has entered findings of fact and conclusions of law
that appellate counsel failed to timely notify Applicant that his conviction had been affirmed and
failed to advise Applicant of his right to petition for discretionary review pro se.  Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court
of Appeals in Cause No. 01-07-00417-CR that affirmed his conviction in Case No. 50,846 from the
412th Judicial District Court of Brazoria County.  Applicant shall file his petition for discretionary
review with the First Court of Appeals within 30 days of the date on which this Court’s mandate
issues.
 
Delivered: May 5, 2010
Do not publish